PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/826,613
Filing Date: 29 Nov 2017
Appellant(s): Kallur Palli Kumar et al.



__________________
Aileen Y Mo
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 20 December 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 20 July 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed towards abstract ideas without significantly more.
Regarding claim 1, according to the first step (Step 1) of the 101 analysis, claim 1 is directed to a method (process) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). In the next step (Step 2A, prong 1) of the 101 analysis, the limitations: synthesizing, by a generator module, a data object xG derived from a noise 5vector z and an attribute label y; calculating by the unsupervised discriminator module a value indicating 9a probability; producing, by the unsupervised discriminator module, a first latent feature 11representation h(xG) of the data object xG, and a second latent feature representation h(xT) of the data object xT; calculating by the supervised discriminator module based on at least the first pair and the second pair, a value indicating a 16probability; and  17performing the aforementioned steps iteratively until the generator module 18produces data G and a 7set of training objects XT and xU which are obtained from a training data set; passing the first and second latent feature representations h(xG) and h(xT) to the supervised 13discriminator module; passing the attribute label y and an attribute label yT corresponding to the data object xT to the supervised discriminator module; receiving, by the supervised discriminator module as input, a first pair 24comprising the first latent feature representation h(xG) produced by the 25unsupervised discriminator module and the attribute label y and a second pair 26comprising the second latent feature representation h(xT) produced by the 27unsupervised discriminator module and the corresponding yr attribute. But these additional elements simply pass data objects or training objects or latent feature representation or attribute label to the discriminator modules (software modules) and do not indicate any improvements to the functioning of the computer-implemented method nor do they indicate using the judicial exception in some other meaningful way, and therefore are considered insignificant extra solution activities. The limitations of wherein the semi-supervised generative adversarial network comprises the 7generator module, an unsupervised discriminator module, and a supervised 8discriminator module and wherein the training data set includes the xU objects which do not have a 12corresponding attribute label and further includes the XT objects that do have 13corresponding attribute labels yT are considered to be additional elements and they do not integrate the abstract idea into a practical application because the additional elements is recited so 
Regarding claim 2, in Step 2A, prong 1 of the analysis, the limitation of calculating the value indicating the probability that 2the data object xG is real further comprises determining that the data object xG is 3obtained from the training data set, under the broadest reasonable interpretation, is directed to mathematical calculations and so fall within the “Mathematical concepts” grouping of abstract ideas. Accordingly, the claim recites abstract ideas (judicial exceptions). In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a 
Regarding claim 3, in Step 2A, prong 1 of the analysis, the limitation wherein the training data set 2includes a first number of data objects which do not have a corresponding 3attribute label and a second number of data objects which do have a corresponding 4attribute label, and wherein the first number is greater by a predetermined ratio 5than the second number, is directed to mathematical calculations because it involves finding a first and second number of data objects based on whether or not they have a corresponding attribute label and then performing a comparison. Hence these limitations fall within the “Mathematical concepts” grouping of abstract ideas. Accordingly, the claim recites abstract ideas (judicial exceptions). In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application. In the last step (Step 2B) of the analysis, it does not add any additional elements that amount to significantly more than the abstract idea. The claim is not patent eligible.
Regarding claim 4, in Step 2A, prong 2 of the analysis, the limitation of the generator module, the 2unsupervised discriminator module, and the supervised discriminator module are 3deep neural networks, is considered to be an additional element and it does not integrate the abstract idea into a practical application because the additional element is recited so generically (no details whatsoever are provided other than the generator module, the 2unsupervised discriminator module, and the supervised discriminator module are 3deep neural networks) that it represents no more than mere instructions to apply the judicial exception on generic computer components. As discussed in MPEP 2106.05(f), mere instructions to implement an 
Regarding claim 5, in Step 2A, prong 1 of the analysis, the limitations of learning a first and second probabilities, determining a dependency, generating a specific data object satisfying the dependency, under the broadest reasonable interpretation, covers performance of the limitations in the mind. If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then the claim recites judicial exceptions and they fall within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites abstract ideas. In the next step (Step 2A, prong 2) of the analysis, the claim recites additional element: the computer-implemented method of claim 1 wherein the generator module, the 2unsupervised discriminator module, and the supervised discriminator module 3comprise a model based on the semi-supervised generative adversarial network.  But the judicial exceptions are not integrated into a practical application because there is no more than mere instructions to apply the additional element of computer-implemented method from claim 1 with the judicial exceptions. It also uses semi-supervised generative adversarial network to generally link to the judicial exceptions and still does not give any details of how to learn the probabilities or determine the dependency and also does not impose any meaningful limits on practicing the abstract idea in the mind. As discussed in MPEP 2106.05(f) and MPEP 2106.05(h), mere instructions to apply an 
Regarding claim 6, in step 2A, prong 2 of the analysis, the limitation wherein a data object and a 2corresponding attribute label are one or more of: 3an image and an attribute for the image; 4an audio file and an attribute for the audio file; and 5a first set of data and a tag for the first set of data, is considered to be an additional element. However, it does not integrate the abstract idea into a practical application because the additional element is generally linking the use of a judicial exception to a particular technological environment such as the audio file or image or data. As discussed in MPEP 2106.05(h), generally linking the use of a judicial exception to a particular technological environment or field of use is not indicative of integration into a practical application. . In the last step (Step 2B) of the analysis, the additional element does not amount to significantly more than the abstract idea because the additional element does not meaningfully limit the judicial exception when considered both individually and as a combination. As discussed in MPEP 2106.05(h), employing generic computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more, and thus fails to add an inventive concept to the claim. The claim is not patent eligible.
claim 7, in Step 2A, prong 2 of the analysis, the limitation of a data object is an image of a face, 2and a corresponding attribute label for the data object pertains to a presence or an 3absence of one or more of sunglasses, wrinkles, and facial cosmetics, is considered to be an additional element. However, it does not integrate the abstract idea into a practical application because the additional element is generally linking the use of a judicial exception to a particular technological environment such as an image with its corresponding attribute label. As discussed in MPEP 2106.05(h), generally linking the use of a judicial exception to a particular technological environment or field of use is not indicative of integration into a practical application. . In the last step (Step 2B) of the analysis, the additional element does not amount to significantly more than the abstract idea because the additional element does not meaningfully limit the judicial exception when considered both individually and as a combination. As discussed in MPEP 2106.05(h), employing generic computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more, and thus fails to add an inventive concept to the claim. The claim is not patent eligible.
Regarding claim 8, in Step 2A, prong 2 of the analysis, the limitation of a data object is an image of an 2alphanumeric character, and a corresponding attribute label for the data object 3pertains uniquely to the alphanumeric character, is considered to be an additional element. However, it does not integrate the abstract idea into a practical application because the additional element is generally linking the use of a judicial exception to a particular technological environment such as an alphanumeric with its corresponding attribute label. As discussed in MPEP 2106.05(h), generally linking the use of a judicial exception to a particular technological environment or field of use is not indicative of integration into a practical application. . In the last step (Step 2B) of the analysis, the additional element does not amount 
Regarding claim 9, according to the first step (Step 1) of the 101 analysis, claim 9 is directed to a computer system (machine) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). In the next step (Step 2A, prong 1) of the 101 analysis, the limitations: synthesizing, by a generator module, a data object xG derived from a noise 5vector z and an attribute label y; calculating by the unsupervised discriminator module a value indicating 9a probability; producing, by the unsupervised discriminator module, a first latent feature 11representation h(xG) of the data object xG, and a second latent feature representation h(xT) of the data object xT; calculating by the supervised discriminator module based on at least the first pair and the second pair, a value indicating a 16probability; and  17performing the aforementioned steps iteratively until the generator module 18produces data objects with a given attribute label which the unsupervised and 19supervised discriminator modules can no longer identify as fake, under the broadest reasonable interpretation, are directed to mathematical calculations and so fall within the “Mathematical concepts” grouping of abstract ideas. Accordingly, the claim recites abstract ideas (judicial exceptions). In the next step (Step 2A, prong 2) of the analysis, the claim recites additional elements: passing, to the unsupervised discriminator module, the data object xG and a 7set of training objects XT and xU which are obtained from a training data set; passing the first and second latent feature representations h(xG) and h(xT) to the supervised 13discriminator module; G) produced by the 25unsupervised discriminator module and the attribute label y and a second pair 26comprising the second latent feature representation h(xT) produced by the 27unsupervised discriminator module and the corresponding yr attribute. But these additional elements simply pass data objects or training objects or latent feature representation or attribute label to the discriminator modules (software modules) and do not indicate any improvements to the functioning of the computer-implemented method nor do they indicate using the judicial exception in some other meaningful way and therefore are considered insignificant extra solution activities. The limitations of a processor; and 5a storage device storing instructions that when executed by the processor 6cause the processor to perform a method, wherein the semi-supervised generative adversarial network comprises the 7generator module, an unsupervised discriminator module, and a supervised 8discriminator module and wherein the training data set includes the xU objects which do not have a 12corresponding attribute label and further includes the XT objects that do have 13corresponding attribute labels yT are considered to be additional elements and they do not integrate the abstract idea into a practical application because the additional elements is recited so generically (no details whatsoever are provided other than that it is a method comprising a processor and a storage device storing instructions that can be executed by the processor and where in the semi-supervised generative adversarial network comprises the 7generator module, an unsupervised discriminator module, and a supervised 8discriminator module and the training data set includes objects having labels and other objects that do not have labels) that it represents no more than mere instructions to apply them to the judicial exception. Thus, the judicial exceptions are not integrated into a practical application because there is no more than 
Regarding each of claims 10-16, the rejection of claim 9 is incorporated, and further each of these claims is not patent eligible for the reasons set forth in connection with claims 2-8 above.

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The art rejection is withdrawn.

(2) Response to Argument
Applicant’s arguments, see Pages 12-23 of appeal brief, filed 20 December 2021, with respect to the rejection of claims 1-16 under 35 USC § 101 have been fully considered but are not persuasive 
Applicant argues, on pages 14 and 15 of appeal brief that the instant claims do not recite judicial exception and are not directed to an abstract idea. Specifically, applicant argues in the last paragraph of Page 15 that the instant application recites a more efficient technique for learning generative models for high-dimensional unstructured data, such as images, and is thus not directed to a mathematical concept. Examiner respectfully disagrees. As shown above, in Step 2A, prong 1 of the 101 analysis, the claims, under the broadest reasonable interpretation, are either directed to mathematical calculations on data (which even if includes unstructured data such as images are nevertheless simply data) and so fall within the “Mathematical concepts” grouping of abstract ideas or cover performance of the limitation in the mind, and so they fall within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites abstract ideas (judicial exceptions).
Applicant argues, on pages 17-20 of appeal brief that the instant claims are integrated into a practical application in Step 2A, prong 2 and they reflect an improvement to other technology or technical field and are directed to a specific implementation of a solution to a problem in the software arts. Examiner respectfully disagrees. As shown above, in Step 2A, prong 2 of the 101 analysis, the limitations of passing and receiving are considered to be additional elements. But these additional elements simply pass data objects or training objects or latent feature representation or attribute label to the discriminator modules (software modules) and do not indicate any improvements to the functioning of the computer-implemented method nor do they indicate using the judicial exception in some other meaningful way and therefore are considered insignificant extra solution activities. The limitations of a processor, storage device, wherein the semi-supervised generative adversarial network comprises the 7generator module, an unsupervised discriminator module, and a supervised 8discriminator module and wherein the training data set includes the xU objects which do not have a 12corresponding T objects that do have 13corresponding attribute labels yT are also considered to be additional elements and they do not integrate the abstract idea into a practical application because the additional elements is recited so generically (no details whatsoever are provided other than that it is a method comprising a processor, storage device, wherein in the semi-supervised generative adversarial network comprises the 7generator module, an unsupervised discriminator module, and a supervised 8discriminator module and the training data set includes objects having labels and other objects that do not have labels) that it represents no more than mere instructions to apply them to the judicial exception. Further, the limitation, wherein the training data set includes objects having labels and other objects that do not have labels, is merely description of the training data or type of data to be manipulated. Thus, the judicial exceptions are not integrated into a practical application because there is no more than mere instructions to apply the additional elements with the judicial exceptions using the computer-implemented method. As discussed in MPEP 2106.05(f), mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Applicant submits, on page 18 of the appeal brief, that under DDR and Enfish, the instant claims reflect an improvements to other technology or technical field. Examiner respectfully disagrees because DDR and Enfish provided an improvement in technology but instant claims are just using a computer and do not show any improvement in the way the computer operates. 
Applicant argues, on page 19 of the appeal brief that the instant claims are directed to a specific implementation of a solution to a problem in the software arts, and are thus integrated into a practical application. Examiner respectfully disagrees because as shown above, all the steps listed on page 19 have been identified either as abstract or additional elements that do not integrate the judicial exception into a practical application.  Although the claims recite that these steps are performed iteratively, they are still merely repeating the calculations and therefore still amount to being abstract.
Applicant argues, on pages 20-23 of appeal brief that the instant claims provide significantly more in Step 2B. Examiner respectfully disagrees. As shown above, in Step 2B, the additional elements do not amount to significantly more than the judicial exceptions because as explained with respect to Step 2A Prong Two, the computer-implemented method using a the semi-supervised generative adversarial network and training data set is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. The additional elements do not meaningfully limit the judicial exception when considered both individually and as a combination. As discussed in MPEP 2106.05(h), employing generic computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more, and thus fails to add an inventive concept to the claims. The limitations of “passing…” and “receiving…” are considered to be well understood routine and conventional similar to “receiving or transmitting data over a network” as discussed in MPEP 2106.05(d) and so cannot provide an inventive concept. The claims are not patent eligible.
Applicant’s argument, on page 21 of appeal brief, that claims are amended to recite the additional elements of the supervised discriminator module both receiving and calculating so provide significantly more than the judicial exception. Examiner respectfully disagrees because as shown above calculating is abstract even if performed iteratively and receiving is an insignificant extra solution activity and is considered to be well understood routine and conventional similar to “receiving or transmitting data over a network” as discussed in MPEP 2106.05(d) and so cannot provide an inventive concept. 






For the above reasons, it is believed that the rejections should be sustained.


Respectfully submitted,
/CHAITANYA R JAYAKUMAR/Examiner, Art Unit 2128                                                                                                                                                                                                        

Conferees:
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128    


/Jason Cardone/
Primary Examiner
         
                                                                                                                                                                                     Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.